ORDER
PER CURIAM.
On consideration of appellees’ petition for rehearing and/or rehearing en banc, and the opposition thereto, it is
ORDERED by the merits division *, that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellees’ petition for rehearing en banc is granted and that the opinion and judgment of August 29, 1985, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the business of the court permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before June 30, 1986.